DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 11/13/2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sibarita US 2013/0294645 herein referred to as Sibarita in view of Stauffer US 2018/0003941 herein referred to as Stauffer.
Regarding claim 1, Sibarita discloses a method of intensity normalization for imaging (Par 14 describes perform an analysis of the image and to adjust the excitation beam's intensity) carried out by an observation device (1) (Par 39, Fig 2A, fluorescence microscope 200), the method comprising: changing at least one optics setting parameter (73) of the observation device (1) (Par 40 describes light source 202 itself may be a tunable laser or source capable of emitting narrowband radiation at different excitation wavelengths); and automatically adjusting (Par 45 describes hybrid CPU 242/GPU 244 architecture enables real-time analysis at image acquisition rates of 50 frames per second or higher) a plurality of exposure control parameters (83) of the observation device (1) in response to the step of changing at least one optics setting parameter (73) (Par 117 describes acquisition sequence was driven by Metamorph software and measured in units relating to the streaming mode’s exposure time).
Sibarita does not explicitly disclose configured to image a sample (25) positioned in a detection plane (27), the observation device (1) having a light source (7), a detection optics assembly (33) settable at a working distance (37) from the detection plane (27), an image detector (43), and a viewer (49) in which an image (47) of the sample (25) is shown, wherein the at least one optics setting parameter includes the working distance (37); wherein the plurality of exposure control parameters includes a light intensity (93) of the light source (7) and a detector gain (89) of the image detector 
However, in a similar imaging system endeavor, Stauffer teaches configured to image a sample (25) (Par 14, microscopy sample) positioned in a detection plane (27) (Par 22, focal plane), the observation device (1) (Fig 1, microscope 100) having a light source (7) (Par 11, illumination sources), a detection optics assembly (33) (Par 11, focusing mechanics, object lenses) settable at a working distance (37) from the detection plane (27) (Par 35, capture images with various distances), an image detector (43) (Par 14, image capture device), and a viewer (49) in which an image (47) of the sample (25) is shown (Par 14, display screen which shows sample), wherein the at least one optics setting parameter includes the working distance (37) (Par 14, image is evaluated and displayed); wherein the plurality of exposure control parameters includes a light intensity (93) of the light source (7) and a detector gain (89) of the image detector (43) (Par 22, transformation values associated with wavelengths (or channels) of light that are emitted and imaged in fluorescent microscopy); whereby a brightness (99) of the image (47) shown in the viewer (49) remains constant if the at least one optics setting parameter (73) is changed (Par 23, allow the user to adjust the second values of the acquisition parameters).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the microscope teachings of Sibarita with the microscopy device as modified by Stauffer for the purpose of increasing resolution of images evaluated by an acquisition device (Stauffer, Par 15).
(Par 69, image frames) are used to automatically adjust the at least one exposure control parameter (83) depending on the at least one optics setting parameter (73) (Par 69, Fig 2D describes imaging system 291 is controlled by automatic imaging system control 298).
	Regarding claim 3, Sibarita discloses wherein the method further comprises computing (Par 44 describes CPU 242 and the GPU 244 can perform different tasks associated with wavelet-based localization to decrease computation time, e.g., for real-time or near real-time particle localization) the at least one exposure control parameter (83) based on the at least one optics setting parameter (73) (Par 117 describes acquisition sequence was driven by Metamorph software and measured in units relating to the streaming mode’s exposure time).
	Regarding claim 4, the combination of Sibarita in view of Stauffer teaches wherein the at least one optics setting parameter (73) further includes a magnification (35) of the observation device (1) (Stauffer, Par 28 describes a microscopy sample is imaged). 
Regarding claim 5, Sibarita discloses wherein the at least one exposure control parameter (83) is proportional to the at least one optics setting parameter (73) (Par 117 describes the ensemble and single particle fluorescence was collected by the same acquisition sequence and within the same area equal to or less than 256 pixel x 256 pixel region of interest).
	Regarding claim 6, the combination of Sibarita in view of Stauffer teaches wherein the at least one exposure control parameter (83) further an exposure time (91) (Stauffer, Par 17 describes adjustment of the exposure time done by HCIS 100 which contains an image detector).
Regarding claim 7, Sibarita discloses wherein the observation device is a microscope (Par 39, Fig 2A, fluorescence microscope 200).
	Regarding claim 8, Sibarita discloses wherein the microscope is a fluorescence microscope (Par 39, Fig 2A, fluorescence microscope 200).
	Regarding claim 10, Sibarita discloses a non-transient computer readable storage medium (101) comprising a program for executing the method according to claim 1 (Par 125 describes a non-transitory computer readable storage medium).
Regarding claim 11, Sibarita discloses an observation device (1) (microscope 200) for imaging a sample (25) (sample S) positioned in a detection plane (27) (Par 42, focal plane), the sample (25) comprising fluorophores (29) (Par 14, excite fluorescent emission by the particle(s)), the observation device (1) comprising: exciting the fluorophores (29) and causing the fluorophores (29) to emit fluorescence light (31) (Par 14 describes excite fluorescent emission by the particle(s)), an input section (67) (Fig 2A, objective lens 208) configured to optics setting data (71) representing the optics setting parameters (73) (Par 43 describes objective lens 208 images the fluorescent radiation via the dichroic mirror 206 and an emission filter 210 onto a detector 220), an output section (69) configured to output exposure control data (81) representing exposure control parameters (83) (Par 121 describes output devices that can be used to provide a user interface include printers or display screens for visual presentation of output and speakers or other sound generating devices for audible presentation of output. Fig 2A shows images from the detector are sent to the processor 240), the exposure control data (81) comprising at least one of detector gain data (89a), exposure time data (91a) (Par 117 describes acquisition sequence was driven by Metamorph software and measured in units relating to the streaming mode’s exposure time), and light intensity data (93a); and a determination module (53) (Par 44 describes CPU 242 and the GPU 244) configured to determine the exposure control data (81) dependent on the optics setting data (71) (Par 117 describes acquisition sequence was driven by Metamorph software which is run by CPU 242 and the GPU 244).
Sibarita does not explicitly disclose a light source (7) for illuminating the sample (25) with incident illumination light (15); an image detector (43) having exposure control parameters (83), a detection optics assembly (33) having optics setting parameters (73) , wherein the detection optics assembly (33) receives the fluorescence light (31) and images a fluorescence image (47) of the sample (25) onto the image detector (43); a viewer (49) in which the fluorescence image (47) of the sample (25) is shown; representing a magnification setting of the detection optics assembly (33), representing a detector gain (89) of the image detector (43), exposure time data (91a) representing an exposure time (91) of the image detector (43), representing a light intensity of the light source (7); such that a brightness (99) of the fluorescence image (47) imaged on the image detector (43) and shown in the viewer (49) remains constant if at least one of the optics setting parameters (73) is changed.
However, in a similar imaging system endeavor, Stauffer teaches a light source (7) ) (Par 11, illumination sources) for illuminating the sample (25) (Par 14, microscopy sample) with incident illumination light (15); an image detector (43) (Par 14, image capture device) having exposure control parameters (83) (computer 112), a detection optics assembly (33) having optics setting parameters (73) (microscope 108), wherein the detection optics assembly (33) receives the fluorescence light (31) and images a fluorescence image (47) of the sample (25) onto the image detector (43) (Par 22, images are shown within fluorescent microscopy); a viewer (49) (GUI controller 106) in which the fluorescence image (47) of the sample (25) is shown (Par 22, images are shown within fluorescent microscopy); representing a magnification setting of the detection optics assembly (33) (Par 22, fluorescent microscopy), representing a detector gain (89) of the image detector (43) (Par 22, transformation values associated with wavelengths (or channels) of light that are emitted and imaged in fluorescent microscopy), exposure time data (91a) representing an exposure time (91) of the image detector (43) (Par 17 describes adjustment of the exposure time), representing a light intensity of the light source (7) (Par 22, transformation values associated with wavelengths (or channels) of light that are emitted and imaged in fluorescent microscopy); such that a brightness (99) of the fluorescence image (47) imaged on the image detector (43) and shown in the viewer (49) remains constant if at least one of the optics setting parameters (73) is changed (Par 23, allow the user to adjust the second values of the acquisition parameters).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the microscope teachings of Sibarita with the microscopy device as modified by Stauffer for the purpose of increasing resolution of images evaluated by an acquisition device (Stauffer, Par 15).
(Par 125 describes a non-transitory computer readable storage medium).
Regarding claim 13, Sibarita discloses wherein the controller (51) further comprises a computing module (59) (Par 44 describes CPU 242 and the GPU 244) configured to compute the exposure control data (81) based on the optics setting data (71) (Par 117 describes acquisition sequence was driven by Metamorph software which is run by CPU 242 and the GPU 244).
Regarding claim 14, the combination of Sibarita in view of Stauffer teaches wherein the calibration data (61) includes a look-up table (Stauffer, Par 11, lens database 110) that interrelates at least one of the optics setting parameters (73) with at least one of the exposure control parameters (83) (Stauffer, Par 19 describes configuration module 108 uses information stored in the objective lens database 110 to automatically determine the values of the acquisition parameters), and the exposure control data (81) is automatically determined using the calibration data (61) (Stauffer, Par 30).
Regarding claim 15, the combination of Sibarita in view of Stauffer teaches wherein the observation device (1) is a fluorescence microscope (Stauffer, Par 22, images are shown within fluorescent microscopy).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sibarita US 2013/0294645 herein referred to as Sibarita in view of Stauffer US 2018/0003941 herein referred to as Stauffer and in further view of Kuster et al. US 2017/0235118 herein referred to as Kuster.
Regarding claim 9, the combination of Sibarita in view of Stauffer teaches the method according to claim 1 (Sibarita, Par 14).
	The combination of Sibarita in view of Stauffer does not explicitly disclose wherein the observation device is an endoscope.
	However, in a similar multispectral observation endeavor, Kuster teaches wherein the observation device is an endoscope (Par 5 describes the imaging is performed by an endoscope).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate an endoscope as modified by Kuster for the purpose of capturing images within the human body (Kuster, Par 12).
Regarding claim 16, the combination of Sibarita in view of Stauffer teaches the observation device (1) according to claim 11 (Sibarita, Par 14).
The combination of Sibarita in view of Stauffer does not explicitly disclose wherein the observation device (1) is an endoscope.
However, in a similar multispectral observation endeavor, Kuster teaches wherein the observation device (1) is an endoscope (Par 5 describes the imaging is performed by an endoscope).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate an endoscope as modified by Kuster for the purpose of capturing images within the human body (Kuster, Par 12).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection, while still relying on the prior art Sibarita, is materially different than the previous 102 rejection in the office dated 7/17/2020. This new ground of rejection does not rely on matter specifically challenged in the arguments.
The newly amended claim language of claims 1, 4, 6, 11, 12, and 13 has been addressed in the above office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horesh et al. (US 2019/0099081), Ariga (US 2009/0168156), and Zou et al. (US 2015/013092) are cited to show observing systems in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872